

	

		II

		109th CONGRESS

		1st Session

		S. 2143

		IN THE SENATE OF THE UNITED STATES

		

			December 19, 2005

			Mr. Frist introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To increase the number of students from low-income

		  backgrounds who are enrolled in studies leading to baccalaureate degrees in

		  science, mathematics, technology, engineering, and critical foreign languages,

		  and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the National Science and Mathematics

			 Access to Retain Talent Act.

		2.National SMART

			 grantsSubpart 1 of part A of

			 title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a) is amended by

			 adding after section 401 the following:

			

				401A.National SMART

				grants

					(a)PurposeThe

				purpose of this section is to increase the number of postsecondary students

				from low-income backgrounds who are enrolled in studies leading to

				baccalaureate degrees in physical, life, and computer sciences, mathematics,

				technology, engineering, and foreign languages critical to national

				security.

					(b)Program

				authorizedThe Secretary shall award grants, in the amount

				specified in

				subsection (e), to eligible students to

				assist the eligible students in paying their college education expenses.

					(c)DesignationA

				grant under this section shall be known as a National Science and

				Mathematics Access to Retain Talent Grant or a National SMART

				Grant.

					(d)Definition of

				eligible studentIn this section, the term eligible

				student means a full-time student who, for the academic year for which

				the determination of eligibility is made—

						(1)is a citizen of

				the United States;

						(2)is eligible for a

				Federal Pell Grant;

						(3)is enrolled or

				accepted for enrollment in the third or fourth academic year of a program of

				undergraduate education at a 4-year degree-granting institution of higher

				education;

						(4)is pursuing a

				major in—

							(A)the physical,

				life, or computer sciences, mathematics, technology, or engineering (as

				determined by the Secretary pursuant to regulations); or

							(B)a foreign language

				that the Secretary, in consultation with the Director of National Intelligence,

				determines is critical to the national security of the United States;

				and

							(5)has obtained a

				cumulative grade point average of at least 3.0 (or the equivalent as determined

				under regulations prescribed by the Secretary) in the coursework required for

				the major described in paragraph

				(4).

						(e)Grant

				award

						(1)AmountsSubject

				to paragraphs (2) and (3), the Secretary shall award a grant under this section

				to an eligible student in the amount of $4,000.

						(2)Special

				rulesNotwithstanding paragraph (1)—

							(A)the amount of a grant under this section,

				in combination with the Federal Pell Grant assistance and other student

				financial assistance available to the eligible student, shall not exceed the

				student’s cost of attendance;

							(B)if the amount made available under

				subsection (f) for any fiscal year is

				less than the amount required to provide grants to all eligible students in the

				amounts determined under paragraph (1) (subject to subparagraph (A)), then the

				amount of the grant to each eligible student shall be ratably reduced;

				and

							(C)if additional amounts are appropriated for

				a fiscal year described in subparagraph (B), such reduced grant amounts shall

				be increased on the same basis as they were reduced.

							(3)LimitationsThe

				Secretary shall not award a grant under this section—

							(A)to any eligible student for an academic

				year of a program of undergraduate education for which the student received

				credit before the date of enactment of the National Science and Mathematics Access to Retain Talent

				Act; or

							(B)to any eligible

				student for more than 2 academic years.

							(f)Funding

						(1)Authorization of

				appropriationsThere is authorized to be appropriated to carry

				out this section such sums as may be necessary for fiscal year 2006 and each of

				the succeeding 4 fiscal years.

						(2)Use of excess

				fundsIf, at the end of a fiscal year, the funds available for

				awarding grants under this section exceed the amount necessary to make such

				grants in the amounts authorized by

				subsection (e), then all of the excess

				funds shall remain available for awarding grants under this section during the

				subsequent fiscal year.

						(g)Sunset

				provisionThe authority to

				make grants under this section shall expire at the end of the academic year

				2009–2010.

					.

		

